Order entered May 22, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00572-CV

        IN RE GREYHOUND LINES, INC. AND DWAYNE GARRETT, Relators

                 Original Proceeding from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-05789-C

                                         ORDER
                          Before Justices Lang, Fillmore and Brown

       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We LIFT the stay we imposed by order dated May 6, 2015 of the trial court’s April 27, 2015

order compelling relator Dwayne Garrett to submit to Type I nocturnal polysomnography before

Virgil D. Wooten, M.D. We ORDER relator to bear the costs of this original proceeding.


                                                    /s/   DOUGLAS S. LANG
                                                          JUSTICE